Name: Commission Regulation (EEC) No 2102/83 of 25 July 1983 on arrangements for imports into Ireland of certain textile products (category 31) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 83 Official Journal of the European Communities No L 204/29 COMMISSION REGULATION (EEC) No 2102/83 of 25 July 1983 on arrangements for imports into Ireland of certain textile products (category 31) originating in Thailand Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Ireland of the category of products origi ­ nating in Thailand and specified in the Annex hereto shall be subject to the provisional quantitative limit set out therein until 3 October 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Ireland of textile products of category 31 specified in the Annex hereto and originating in Thailand, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Thailand was notified on 4 July 1983 of a request for consulta ­ tions ; Whereas, pending a mutually satisfactory solution , the Commission has requested Thailand for a provisional period of three months from the date of notification of the request for consultations to limit exports to Ireland of products of category 31 to 4 500 pieces ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Thai ­ land to Ireland between 4 July 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been intro ­ duced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Thailand before the date of entry ito force of this Regulation ; Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to Ireland before the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document provimg that shipment actually took place before that date. 2. Imports of such products shipped from Thailand to Ireland after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from Thailand to Ireland on or after 4 July 1983 and released for free circulation , shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12 . 1982, p . 106 . It shall apply until 3 October 1983 . No L 204/30 Official Journal of the European Communities 28 . 7. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Category CCT heading No NIMEXE code ( 1983) Description Thirdcountry Member State Units Quantitative limits from 4 July to 3 October 1983 31 61.09 D 61.09-50 Corsets, corset-belts , suspender-belts, brassieres , braces , suspenders, garters and the like (including such articles of knitted or crocheted , fabrics), whether or not elastic : Brassieres , woven , knitted or crocheted Thailand IRL 1 000 pieces 4,5